Order entered April 30, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-01537-CV

                JERRY, MARSHA AND JASON CHAMBERS, Appellants

                                             V.

               TEXAS DEPARTMENT OF TRANSPORTATION, Appellee

                     On Appeal from the 422nd Judicial District Court
                                Kaufman County, Texas
                           Trial Court Cause No. 88069-422

                                           ORDER
       We GRANT appellee’s April 28, 2014 unopposed second motion for extension of time to

file brief and ORDER the brief be filed no later than May 28, 2014. No further extensions will

be granted absent exigent circumstances.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE